PER CURIAM.
Plaintiff is a salesman engaged by F. Mohr & Co., a corporation, on commissions. According to his testimony he *332sold the defendant the couch in question, for which she agreed to pay-in about 30 days, or he was to get the couch. He admits that the-couch belonged to the company, that he sold it as their salesman, and! that it was billed against defendant by the company. It is testified that plaintiff promised the company that he would be responsible if she did not pay within 30 days, and that at some time before the trial" the amount was charged to him on the company’s books; but it was-conceded that he had not even then paid the amount to the company. He has not shown that he had at the commencement of the action any-title or right of possession upon which a replevin suit can be based.
Judgment reversed, and a new trial ordered, with costs to appellant to abide the event.